Conviction is for selling intoxicating liquor, punishment being one year in the penitentiary.
The evidence shows that the purchaser (Willie Williams) went to appellant's house with Edgar Hood and G. C. Carroll in the latter's car. Williams went in the house and stayed ten or fifteen minutes. He testified positively that he bought half a pint of whisky from appellant. Carroll testified that appellant came out of the house while Williams was inside, and stooped down on the porch as though he was getting something from under the porch. Williams, Carroll and Hood left together; Williams produced the whisky and they all drank it.
Appellant did not testify. His wife swore that Williams came to the house to borrow some money from her husband. She asserted positively that her husband did not sell any whisky to Williams.
As we understand the record it was thought by the State that perhaps appellant secured the whisky, which Williams claimed to have purchased, from under the porch at the time Carroll saw him stooping down. On cross examination of appellant's wife the State elicited from her that appellant walked out on the porch when Williams came to the house and was then asked by the district attorney if she remembered seeing *Page 604 
appellant reach under the porch. Objection was here interposed by appellant on the ground that appellant had not questioned the wife about such matter on direct examination, it being appellant's position that such examination was in violation of Art. 714, C. C. P. The objection being overruled the wife answered that she did not see appellant stoop over to get anything from under the porch. Appended to the bill as a qualification thereto is the entire cross examination of the wife on the point at issue. Construction of the article mentioned, and whether violated in a particular instance, has many times been before this court. In Branch's Ann. Tex. P. C., page 86, sec. 152, the concensus of the opinion on the question is correctly stated in the following language: "The wife of defendant may be cross examined as to the matters testified to by her on direct examination, and the State is entitled to ask her who was present, as to their equipment, her opportunity for observation, and other questions as tending to show the accuracy of her direct testimony, and may apply the usual tests of cross examination as to all matters germane and pertinent to her testimony given on her direct examination."
Many cases are cited as illustrative. The latest case in which the matter was discussed at any length is No. 16,600*, Barrow v. State, opinion of date May 2, now pending on rehearing, in which reference is made to a number of authorities. The subject was also considered in Soderman v. State, 97 Tex.Crim. Rep., 260 S.W. 607. The accuracy of the statement of appellant's wife in positively asserting that he made no sale of whisky to Williams was challenged by the. State and the cross examination complained of was pertinent we think as tending to support such challenge, and was germane to the evidence given by her on direct examination.
We have examined appellant's complaints directed at the court's charge. They do not appear tenable. We think Horta v. State, 115 Tex.Crim. Rep., 29 S.W.2d 759, cited by appellant does not support his proposition that he was entitled to some affirmative defensive charge. In the case referred to liquor found by officers was not upon property controlled by accused, and the issue was sharply drawn as to whether he was in possession of the liquor. The holding was that such issue should have been properly submitted as a defensive matter. The facts in the present case present no such question. The only defense here interposed was a denial of the sale. *Page 605 
Finding no error in the record which calls for reversal the judgment is affirmed.
Affirmed.
* (Reported on page 504 of this volume.)
                    ON MOTION FOR REHEARING.